Citation Nr: 0739803	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-28 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
hepatitis C.

Although the veteran testified during a hearing before RO 
personnel in June 2005, the purpose of hearing was to present 
testimony on other issues not presently on appeal.  The 
veteran did not request a hearing regarding hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

Information concerning the VCAA was provided to the veteran 
by correspondence dated in July 2003 and July 2007.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim for 
service connection for hepatitis C, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  The veteran was 
also informed of how disability ratings and effective dates 
are assigned and the type of evidence that impacts those 
determinations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for hepatitis C is warranted.

The veteran did not respond to the RO's July 2003 development 
questionnaire for possible hepatitis C risk factors.  
However, the veteran essentially asserts in his May 2003 
claim that he contracted the hepatitis C virus during 
service, through exposure to blood during a blood transfusion 
in 1980.  In a May 2007 statement to his Congressman, the 
veteran indicated that his only exchange of blood was when he 
was vaccinated in September 1979 using an "air-gun"; or, in 
a fight when he was injured in the line of duty. 

In a February 1992 VA Form 21-4176, the veteran claimed that 
he sustained multiple injuries when he was involved in an 
unprovoked fight with another serviceman while on authorized 
leave in August 1980.  The veteran indicated that that an 
intoxicated serviceman hit him and knocked him backwards 
where he fell 20 feet into a non-covered orchestra pit.  He 
asserts that he was then taken to Fitz Simmons Army Hospital 
and treated for multiple injuries including a chipped teeth, 
partially severed tongue, spiral fracture of the right distal 
tibia, bruised right ulna, bruised back, and concussion.  In 
a February 1992 administrative decision, the RO determined 
that the injuries sustained by the veteran in August 1980 
were not considered to be the result of his own willful 
misconduct, as the cause of the veteran's accident could not 
be totally verified.  

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible", notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.

Service treatment records are negative for findings 
indicative of hepatitis C.  In his September 1979 entrance 
medical history questionnaire, the veteran indicated that he 
had no addictions to drugs or alcohol.  His September 1979 
entrance examination report noted the existence of a right 
appendectomy scar.  

Service treatment records do show that the veteran suffered a 
spiralarticular fracture of the right distal tibia in August 
1980.  A September 1980 narrative summary indicated that the 
veteran fell on the night of admission in August 1980 and 
injured his right ankle.  Physical examination findings 
revealed an awake, alert, and oriented male who was 
intoxicated.  Except for scattered abrasions and ecchymosis, 
the remainder of the physical exam was unremarkable, except 
for the right ankle. 
It was further noted that the veteran underwent an open 
reduction, internal fixation surgical procedure without 
difficulty.  The available service treatment notes concerning 
this surgical procedure do not indicate that he had any blood 
transfusions at that time.  

Additional service treatment notes indicated that the veteran 
had an infected cyst beneath his right ear removed in January 
1983.  Treatment noted dated in May 1983 document findings of 
jock itch, painful and tender right scrotum with no hernia, 
and sexual contact with female who is hospitalized for 
probable disseminated efe (endogenous fungal 
endophthalmitis).  The records also show treatment for acute, 
non-specific urethritis with tetracycline as well as a 
checkup for possible venereal disease contact in May 1983.  A 
May 1983 urethral smear showed findings of few epithelial 
cells, no white blood cells, and no bacteria.  The veteran's 
July 1983 separation examination report noted the existence 
of two scars, a well healed 10 inch scar of the anterior 
right ankle and a well healed 8 inch longitudinal scar of the 
right midline lower abdomen.  In his July 1983 separation 
medical history form, the examiner noted a history of 
concussion in 1980 with no sequelae.  Service dental records 
indicated that the veteran was treated for a chipped #8 tooth 
in October 1980.

Post-service private treatment records consist of lab reports 
from Haskell County Hospital that reflect a positive 
hepatitis C antibody finding as well as normal liver 
functioning findings in May 1999.  In a March 1999 mental 
status evaluation, the veteran indicated that he had a 
history of social drinking but had never had any difficulty 
with the law or had any alcohol or drug rehab.  It was 
further indicated that he previously used cocaine and 
marijuana years ago.

In an October 2002 statement, a private physician, P.C.S., 
M.D., indicated that the veteran has a very serious, 
potentially life threatening condition with active hepatitis 
C and a significant vasculitis leading to multiple large 
ulcerations of the legs.  In a March 2003 statement, a 
private physician, R.M.M., M.D., noted that the veteran had 
bee diagnosed with hepatitis C in 1995.  He further indicated 
that the veteran was given a quantitative PCR test to 
determine the amount of hepatitis C virus present in the 
blood at any given time during a June 2002 hospitalization at 
Sparks Regional Medical Center.  Those test results returned 
findings of greater than 1.6 million copies per cc.  The 
physician indicated that the veteran was definitely positive 
by history and with review of known risk factors, history 
suggested blood transfusions as a source for infection.

VA treatment notes dated from 1999 to 2004 reflect findings 
of chronic viral hepatitis C, Berger's disease with bilateral 
leg ulceration, leukocytoclastic vasculitis, and mixed 
essential cryoglobulinemia.  In an April 2003 VA treatment 
note, a VA physician confirmed a relationship between 
vasculitis with hepatitis C.  VA treatment records dated in 
2007 show continued findings of hepatitis C with 
cryoglobulinemia induced vasculitis requiring indefinite 
treatment with peg interferon maintenance therapy.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  See 38 C.F.R. § 3.159(c).

In this case, correspondence received in June 2000 indicates 
the veteran was awarded entitlement to Social Security 
Administration (SSA) disability benefits.  The Court has held 
that where there is notice the veteran is receiving SSA 
disability benefits VA has a duty to acquire a copy of the 
decision granting such benefits and the supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372- 
3 (1992).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the matter on appeal.

The AMC/RO should obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Centers in Muskogee, Fort Smith/Fayetteville, and 
Little Rock.  However, as the claims file only includes 
records from VAMC in Little Rock dated up to April 2007, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Further, the record does not contain any medical opinion as 
to whether or not the veteran's hepatitis C is related to a 
claimed August 1980 blood transfusion or claimed air-gun 
inoculations in September 1979 during active service.  In 
light of the cumulative record, the Board has determined that 
a medical examination is necessary prior to a final 
adjudication of the matter.  A medical opinion is needed to 
determine whether the veteran's hepatitis C is attributable 
to service.  Thus, additional development is warranted with 
respect to veteran's claim for service connection for 
hepatitis, pursuant to VA Training letter 01- 02 (April 17, 
2001), and any revisions to that letter.  Therefore, the 
AMC/RO should schedule the veteran for a medical examination 
to determine whether the veteran's hepatitis C is related to 
active service.  The appellant is hereby notified that it is 
his responsibility to report for any examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2007).

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination with all 
associated medical records.

3.  The AMC/RO should contact the 
appropriate service department officials 
and request all records of treatment of 
the veteran for a right ankle injury from 
Fitzsimons Army Medical Center in Aurora, 
Colorado from August 1980 to October 
1980.  Of particular interest would be 
any medical record indicating whether 
transfusions were required during the 
surgery to repair the August 1980 
injuries sustained as a result of the 
fall into the orchestra pit.  All 
attempts to procure records should be 
noted in the file.  If the AMC/RO cannot 
obtain these records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

4.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for any 
hepatitis C with related complications 
since service.  Of particular interest 
are any private treatment records from 
Sparks Regional Medical Center (including 
inpatient treatment records dated from 
June to August 2002), Lutheran Hospital 
(August 1980), and Kaiser Permanente (a 
1995 physical examination report) as well 
as any Little Rock VAMC outstanding 
records of evaluation and/or inpatient or 
outpatient treatment of the veteran's 
claimed hepatitis C with related 
conditions, for the period from April 
2007 to the present.  After the veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

5.  The veteran should be afforded a VA 
examination to determine the etiology of 
his claimed hepatitis C disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

Following review of the claims folder, 
and an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that hepatitis C is the result 
of any event or incident of his service, 
including the 1980 surgical treatment in 
service and the claimed use of an air-gun 
for inoculations in September 1979.  The 
examiner should also consider the 
veteran's previous cocaine use. 

The examiner must provide a rationale for 
all opinions given.  The physician is 
requested to consider only those risk 
factors that are confirmed or supported 
by the evidence of record.  Complete 
reasons and bases for the opinion are to 
be included in the report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


